—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered July 15, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
Over the defendant’s objection, the court granted the People’s application to close the courtroom during the testimony of an undercover police officer. We find that the court erred since the officer’s testimony at the hearing was insufficient to meet the standards for closure (see, People v Martinez, 82 NY2d 436). Consequently, the defendant was denied his right *545to a public trial and a new trial is required (see, People v Martinez, supra; People v Huggins, 204 AD2d 484).
In view of our decision that there must be a new trial, we do not reach the defendant’s remaining contention. Balletta, J. P., Pizzuto, Altman and Hart, JJ., concur.